 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
12 THOMAS MASON,                                        Case No. 5:19-cv-03997 NC
13                    Plaintiff,                        SUA SPONTE JUDICIAL
                                                        REFERRAL FOR PURPOSES OF
14            v.                                        DETERMINING RELATIONSHIP
                                                        OF CASES
15 RYAN RHODES, et al.,
16                    Defendants.
17
18         In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Edward J. Davila to determine whether it
20 is related to 5:18-cv-03712 EJD, In re: Restoration Robotics, Inc., Securities Litigation.
21         IT IS SO ORDERED.
22
23         Date: August 13, 2019                    _________________________
                                                    Nathanael M. Cousins
24                                                  United States Magistrate Judge
25
26
27
28
     Case No. 19-cv-03997 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
